Darrell Hickman, Justice, concurring. The appellees on rehearing have prompted the majority to expand its decision justifying the city’s action in withdrawing from its abusive use of the power of eminent domain. Each generation of judges has taken the side of government over that of the individual owner of private property, forgetting that as time goes on exploitation of land and property by the government and its agencies should stop. In this case the city took the water company, fired its employees, ran the water works for five months, and then walked out. Fairness under our decision in Missouri Pacific Railroad Co. v. Huggins, 253 Ark. 309, 485 S.W.2d 723 (1972), dictates that we not permit the city to cancel the taking. Holt, C.J., joins the concurrence.